Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 24-34, 39, 40 and 42 (in part), SEQ ID NO:141 for epitope, antibody NI-302.31F11 for antibody, SEQ ID NO:14 for VH and SEQ ID NOs: 16 and 112 for VL in the reply filed on February 23, 2021 is acknowledged. 
Claims 1-23 are canceled. Claim 45 is newly added. Claims 24-44 and new claim 45 are pending. Claims 35-38, 41 and 43-44 are withdrawn without traverse (filed 2/23/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 25 and 27-30 are also withdrawn from further consideration because of non-elected species. Election was made without traverse in the reply filed on February 23, 2021. 
3.	Claims 24, 26, 31-34, 39, 42 and 45 are under examination with respect to SEQ ID NO:141 for epitope, antibody NI-302.31F11 for antibody, SEQ ID NO:14 for VH and SEQ ID NOs: 16 and 112 for VL in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The instant application claims the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) or 119 (e) or 120. A specific reference to the prior-filed application in compliance with 37   See MPEP § 201.11.
"The third requirement of the statute is that the later-filed application must contain a specific reference to the prior application. This should appear as the first sentence(s) of the specification following the title preferably as a separate paragraph (37  CFR 1.78(a)) and/or in an application data sheet (37 CFR 1.76).". See MPEP 201.11 (III).

Appropriate correction is required.

5.	The recitations/terms “a variable heavy chain” and “a variable light chain” recited within paragraphs [0020], [0126] of the specification are not consistent with the definition of “a variable region/domain of a heavy chain (VH)/a heavy chain variable region” and the definition of “a variable region/domain of a light chain (VL)/a light chain variable region” recited at paragraphs [0012], [0023]-[0024], [0026], [0029], [0103], [0111], [0113]-[0116], [0121]-[0123], [0126], [0195]-[200], [0213]-[0216], [0219]-[0226],  [0251]–[0253] of the specification and the terms used in the art. Appropriate correction is required.

Claim Objections
6.	Claims 24-25, 27-30, 35-38 and 41-44 are objected to because of the following informalities:  
i. The status of the claims 25, 27-30, 35-38, 41 and 43-44 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”

iii. Claim 42 is objected to as encompassing non-elected subject matter. Appropriate correction is required.

                                Improper Markush Grouping
7.	Claims 24, 26, 31-34, 39, 42 and 45 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
The Markush grouping of different human derived monoclonal anti-huntingtin (HTT) antibodies NI-302.33C11, NI-302.74C11, NI- 302.15F9, NI-302.39G12, NI-302.11A4, NI-302.22H9, NI-302.44D7, NI-302.37C12, NI- 302.55D8, NI-302.7A8, NI-302.78H12, NI-302.71F6, NI-302.11H6, NI-302.3D8, NI- 302.18A1, NI-302.8F1, NI-302.52C9, NI-302.46C NI-302.63F3, NI-302.31F11, NI-302.2A2, NI-302.15D3, and NI-302.64E5, NI- 302.35C1, NI-302.72F10, NI-302.6N9, NI-302.4A6, NI-302.12H2, and NI-302.8M1 and the Markush grouping of different anti-HTT antibodies comprising different SEQ ID NOs: for a heavy chain variable region (VH), a light chain variable region (VL), heavy chain CDRs1-3 (HCDRs1-3) and light chain CDRs1-3 (LCDRs1-3) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The recited alternative species do not share a single structural similarity, as each species of anti-HTT antibody has a different chemical structure because it comprises different amino acid sequences for VH, VL, HCDR1-3 and LCDR1-3. Each antibody has a different binding activity to different epitopes. Thus, the antibodies do not share a single structural similarity or biological activity. Accordingly, while the different polynucleotides are asserted to have the property of being correlated with a neurological or movement disorder or an altered susceptibility thereto, they do not share a single structural similarity essential to this activity. See MPEP § 706.03(y).


		
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 is indefinite because the claim recites the limitation “(NI-303.31F11)” and the limitation “VH-CDR1:….wherein one or more the CDRs may comprise one or more two amino acid substitutions”. It is unclear whether the claimed antibody is “NI-303.31F11” antibody because the recitation “NI-303.31F11” is recited in parenthesis, which renders the claim indefinite. In addition, it is unclear whether the claimed antibody contains any substitution because the claim uses the language “may”, which renders the claim indefinite.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically human anti-huntingtin (HTT) antibodies including NI-302.31F11 (elected).  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  
The appropriate ATCC numbers and required Deposit information critical or essential to the practice of the invention, as it relates to a human anti-huntingtin (HTT) In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Elements required for practicing a claimed invention must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. When biological material is required to practice an invention, and if it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the material. See 37 CFR 1.802.
	The specification lacks sufficient deposit information for the “novel” human anti-huntingtin (HTT) antibody NI-302.31F11 (elected). Because the undefined antibody is unknown, and therefore, publicly not available or can reproducibly isolated from nature without undue experimentation, a suitable deposit for patent purposes is required. See M.P.E.P. 608. 01(p)(C). 
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  Finally, Applicant is advised that the address for the ATCC should appear in the specification.  The address is:
American Type Culture Collection
10801 University Boulevard
Manassas, VA 20110-2209





See 37 CFR 1.803-1.809 for additional explanation of these requirements. 



Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26, 31-34, 39, 42 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claims 26 and 45 encompasses a genus of anti-HTT antibodies, HTT-binding fragments or derivatives thereof containing at least one CDR from not matching HCDRs1-3 and LCDRs1-3 and variants thereof comprising modifications on the CDR and VH or VL. Claim 31 encompasses structurally and functionally undefined antibodies having binding ability corresponding to an EC50≤20nM for binding HD49 and an EC50 ≤40nM for binding HD21. Claim 32 encompass structurally and functionally undefined antibodies that are bispecific, recognizing two different structurally and functionally undefined epitopes encoded by Exon1 of the HTT gene or binding to a structurally and functionally undefined peptide comprising structurally and functionally undefined epitopes and/or aggregated forms of HTT exon 1. Claim 33 encompass structurally and functionally undefined antibodies that further comprises a structurally and functionally undefined heterologous polypeptide. Claim 34 encompass structurally and functionally undefined antibodies competes with the antibody, fragment or derivatives of claim 24. Claim 40 encompasses a genus of HTT binding molecules that contains at least one CDR, which include those with no complete 6 CDRs. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:

An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. Applicant has not disclosed sufficient species for the broad genus of human derived monoclonal anti-HTT antibodies, HTT-binding fragments, synthetic derivative or biotechnological derivative thereof, the broad genus of variant antibodies/fragments/derivatives containing at least one CDR from not matching HCDRs1-3 and LCDRs1-3 and variants thereof comprising modifications on the CDR and VH or VL, the broad genus of antibodies having binding ability corresponding to an EC50≤20nM for binding HD49 and an EC50 ≤40nM for binding HD21, the broad genus of bispecific antibodies, the broad genus of antibodies recognizing two different structurally and functionally undefined epitopes encoded by Exon1 of the HTT gene, the broad genus of antibodies binding to a structurally and functionally undefined peptide comprising structurally and functionally undefined epitopes and/or aggregated forms of HTT exon 1, the broad genus of competing antibodies, the broad genus of antibodies that further comprises a structurally and functionally undefined heterologous polypeptide, and the broad genus of  HTT binding molecules that contains at least one CDR and with no complete 6 CDRs.

 and “specifically binding to different forms the HTT including but not limited to the native form of HTT as well as other forms of HTT, e.g. pathologically altered HTT, such as mutated, misfolded and/or aggregated HTT. Provided herein are human-derived antibodies selective for full-length and/or fragments and/or mutated, misfolded and/or aggregated forms of HTT”. However, the specification fails to provide sufficient description as to the structural and functional relationship between the claimed antibodies/fragments/derivatives and the antibody NI-302.31F11 and/or other antibodies listed in figures 20 and 36 and for the antibodies or variants or HTT binding molecules recited in instant claims. 
In addition, based on paragraphs [0092] of the specification, the claimed fragments or derivatives include peptides and polypeptides having an amino acid sequence comprises a common structural domain that is at least 45%-100% identical to a natural sequence. However, the specification fails to provide sufficient description as to the structural and functional relationship between the claimed fragments/derivatives and the antibody NI-302.31F11 and/or other antibodies listed in figures 20 and 36 and for the antibodies or variants or HTT binding molecules recited in instant claims. Based on figure 1-D, the VH of the antibody NI-302.31F11 comprise 119 amino acids, the HCDR1-3 comprises 32 amino acids (HCDR1: aa31-35, 5 amino acids; HCDR2:aa 50-65, 16 amino acids; HCDR3:aa98-108, 11 amino acids) and the VL of the antibody NI-302.31F11 comprise 112 amino acids, the LCDR1-3 comprises 32 amino acids 
The specification only discloses different anti-HTT antibodies including and those listed in figure 20 and 36. In addition, based on Applicant’s own admission, antibodies NI-302.44D7, NI-302.37C12, NI-302.4A6, NI-302.12H2 and NI-302.8M1 do not bind to aggregates (p. 141. example 25). However, the specification fails to provide sufficient description to demonstrate that Applicant is in possession of the claimed genus of human derived monoclonal anti-HTT antibodies, HTT-binding fragments, synthetic derivative or biotechnological derivative thereof, and variants thereof containing at least one CDR from not matching HCDRs1-3 and LCDRs1-3, variants comprising modifications on the CDR and VH or VL, antibodies having binding ability corresponding to an EC50≤20nM for binding HD49 and an EC50 ≤40nM for binding HD21, structurally and functionally undefined bispecific antibodies, structurally and functionally undefined antibodies recognizing two different structurally and functionally undefined epitopes HTT gene, structurally and functionally undefined antibodies binding to a structurally and functionally undefined peptide comprising structurally and functionally undefined epitopes and/or aggregated forms of HTT exon 1, structurally and functionally undefined competing antibodies, the structurally and functionally undefined antibodies that further comprises a structurally and functionally undefined heterologous polypeptide, and the structurally and functionally undefined HTT binding molecules that contains at least one CDR and with no complete 6 CDRs as recited in claims 24, 26, 31-34, 39, 42 and 45.
From the specification, it is clear that Applicant is in possession of anti-HTT antibodies disclosed in figures 20 and 36 and examples of the specification including antibody NI-302.31F11 (elected). However, Applicant is not in possession of other antibodies that contain structurally and functionally undefined antibodies, fragments or derivatives or variants thereof or competing antibodies, or variant antibodies or HTT-binding molecules comprising no complete 6 CDRs  because the specification fails to provide sufficient description as to what common structures and amino acid sequences and characteristics that must be conserved for other antibodies that contain structurally and functionally undefined antibodies, fragments or derivatives or variants thereof or competing antibodies, or variant antibodies or HTT-binding molecules comprising no complete 6 CDRs and having the claimed properties and features as in claims 24, 26, 31-34, 40, 42 and 45. The specification provides no structural and functional relationship for antibodies that comprises partial CDRs as recited in claims 26 and 45 or comprises not-paired HCDRs and LCDRs as recited in claim 26 and 45. The specification also fails to provide sufficient description as to what structures or 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (binding to all forms of HTT with modifications, specifically binding to HD49 with an EC50 ≤20nM or to HD21 with an EC≤40nM, bispecific, recognizing two different epitopes or a peptide comprising the epitope of aggregated form of HTT exon or containing an additional heterologous polypeptide) and any particular structure or sequence. 
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
Furthermore, the Fed. Cir.’s decision in Amgen confirmed that post-filing disclosures may be informative in establishing the size of the claimed genus. Based on MPEP 2163(II)(A)(3)(a)(ii), the written description requirement for a claimed genus may be satisfied through description of: i) A representative number of species … or ii)  Disclosure of relevant, identifying characteristics … By functional characteristics coupled with a known or disclosed correlation between function and structure while the specification broadly claims a class of antibodies, fragments or derivatives thereof including the claimed variant antibodies, fragments or derivatives thereof, competing antibodies or HTT binding molecules/antibodies with no complete 6 CDRs, the specification does not describe any relevant identifying characteristics for such variant antibodies, fragments or derivatives thereof, competing antibodies or HTT binding 
Unlike the antibody example cited in the PTO guidelines, therefore, simple possession of the known human HTT or antibody NI-302.31F11 (elected) or antibodies disclosed in figures 20 and 36 of the specification did not place Applicant in possession of the claimed genus of antibodies, fragments, derivatives thereof, variant antibodies, competing antibodies, or antibodies with no complete or matching 6-CDRs, bispecific antibodies or variant antibodies having the recited properties or features. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant specification fails to do so. Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing other structurally and functionally undefined antibodies, fragments, derivatives thereof, variant antibodies, competing antibodies, bispecific antibodies, or antibodies with no complete or matching 6-CDRs or variant antibodies having the recited properties or features that specifically bind to different forms of HTT was left for subsequent inventors to complete. The scope of the Applicant’s right to exclude cannot “overreach the scope of its contribution to the field of art as described in the instant specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. Mol. Biol.,1996; 262: 732-745) teaches that although CDR3 of the heavy and light chain  dominate, a number of residues outside the standard CDR definitions make antigen contacts (see p. 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al. (The Journal of Immunology, 2002; 169: 3076-3084) 
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, fragments, derivatives thereof, variant antibodies, competing antibodies, bispecific antibodies, or antibodies with no complete or matching 6-CDRs or variant antibodies having the recited properties or features that specifically bind to different forms of HTT, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed antibodies, fragments, derivatives thereof have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26, 32-34, 39 and 42 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Khoshnan et al. (US2010/0233180, published Sep 16, 2010, priority Jan 28, 2002; was also issued as US7375194; citations are based on US2010/0233180). 
Claims 24, 26, 32-34, 39 and 42 are drawn to human derived monoclonal anti-HTT antibodies, HTT-binding fragments, synthetic derivative or biotechnological derivative thereof, comprising a light chain variable region (VL), a heavy chain variable region (VH) and a constant region. 
Khoshnan et al. (US2010/0233180 or US7375194) teaches human derived monoclonal anti-HTT antibodies including human monoclonal and humanized monoclonal anti-HTT antibodies, bispecific and HTT-binding fragments or derivatives thereof including  wherein the antibodies/fragments/derivatives comprise a light chain variable region (VL), a heavy chain variable region (VH) and a constant region, and wherein the anti-HTT antibody binds to an epitope in a P-rich-region comprising the amino acid sequence of SEQ ID NO:141, which meets the limitations recited in claims 24, 26, 32-34, 39 and 42 because the anti-HTT antibody, fragment or derivative recited in claim 24 is not limited to any specific sequence (see the sequence alignment below; figure 1, paragraphs [0008]; [0011]-[0012]; [0043]; [0046]-[0053]; [0062]-[0066], p. 11-16, [0131]-[0213], examples 1-2, p. 18-19, claims 1-15, in particular).

SEQ ID NO:141
US-12-727-918-1
; Sequence 1, Application US/12727918
; Publication No. US20100233180A1
; GENERAL INFORMATION
;  APPLICANT: Khoshnan, Ali
;  APPLICANT:Ko, Jan
;  APPLICANT:Patterson, Paul H.
;  TITLE OF INVENTION: ANTIBODIES THAT BIND TO AN EPITOPE ON
;  TITLE OF INVENTION:THE HUNTINGTON'S DISEASE PROTEIN
;  FILE REFERENCE: CALTE.012C1C1
;  CURRENT APPLICATION NUMBER: US/12/727,918
;  CURRENT FILING DATE: 2010-03-19
;  PRIOR APPLICATION NUMBER: 11/849,851

;  PRIOR APPLICATION NUMBER: 10/354,246
;  PRIOR FILING DATE: 2003-01-28
;  PRIOR APPLICATION NUMBER: 60/353,032
;  PRIOR FILING DATE: 2002-01-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 91
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-727-918-1

  Query Match             100.0%;  Score 63;  DB 8;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         49 PPPQLPQPPP 58

US-10-354-246-1
; Sequence 1, Application US/10354246
; Patent No. 7375194
; GENERAL INFORMATION:
;  APPLICANT: Khoshnan, Ali
;  APPLICANT:  Patterson, Paul H.
;  TITLE OF INVENTION: ANTIBODIES THAT BIND TO AN EPITOPE OF
;  TITLE OF INVENTION:  THE HUNTINGTON'S DISEASE PROTEIN
;  FILE REFERENCE: CALTE.012A
;  CURRENT APPLICATION NUMBER: US/10/354,246
;  CURRENT FILING DATE:  2003-01-28
;  PRIOR APPLICATION NUMBER: 60/353,032
;  PRIOR FILING DATE: 2001-01-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;   LENGTH: 91
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-354-246-1

  Query Match             100.0%;  Score 63;  DB 6;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         49 PPPQLPQPPP 58


Conclusion

13.	NO CLAIM IS ALLOWED.

NI-302.31F11 antibody (figure 2(D))
		VH	HCDR1	HCDR2	HCDR3		VL	LCDR1	LCDR2	LCDR3
SEQ ID NO:	14	31-35	50-65	98-108		16/112	24-39	55-61	94-102
amino acids	119	5	16	11		112	16	7	9
%			4.2%	13.4%	9.2%			14.3%	6.3%	8%
HCDR1-3aa/VHaa=32/119=26.9%
LCDR1-3aa/VLaa=32/112=28.6%

VH

HCDR1(aa31-35;5aa)	 1 ------------------------------STYMS-------------------------
HCDR2(aa50-65;16aa)	 1 -------------------------------------------------VIFSGADTYYA 10
HCDR3(aa98-108;11aa)	 1 ------------------------------------------------------------

SEQ ID NO:14(119aa)	61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119
HCDR1(aa31-35;5aa)	   -----------------------------------------------------------
HCDR2(aa50-65;16aa)	11 DSVKG------------------------------------------------------
HCDR3(aa98-108;11aa)	   -------------------------------------HYYGSDLPSDF-----------  11

VL
SEQ ID NO:16(112aa)	 1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
SEQ ID NO:112(112aa)	 1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
LCDR1(aa24-39;16aa)	 1 -----------------------RSSQSLLYSNGYNYLD--------------------- 16
LCDR2(aa55-61;12aa)	 1 ------------------------------------------------------LGSDRA
LCDR3(aa94-102;9aa)	 1 ------------------------------------------------------------         

SEQ ID NO:16(112aa)	61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
SEQ ID NO:112(112aa)	61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
LCDR1(aa24-39;16aa)	   ----------------------------------------------------
LCDR2(aa55-61;12aa)	   S---------------------------------------------------
LCDR3(aa94-102;9aa)	   ---------------------------------MQGLQSPWT----------


    PNG
    media_image1.png
    147
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    77
    166
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    885
    843
    media_image3.png
    Greyscale



SEQ ID NO:141
BCK87881
ID   BCK87881 standard; peptide; 23 AA.
XX
AC   BCK87881;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Human HTT immunogenic peptide p6775, SEQ ID 19.
XX
KW   HTT protein; Huntingtin; antibody identification; antibody therapy;
KW   diagnostic test; epitope; genetic-disease-gen.; huntingtons chorea;
KW   immune stimulation; immuno-diagnosis; neuroprotective; nootropic;
KW   prophylactic to disease; therapeutic; vaccine, general.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 22
FT                   /note= "Any naturally occurring amino acid"
FT   Misc-difference 23
FT                   /note= "This residue is useful for coupling to carrier 
FT                   protein"
XX
CC PN   WO2016005545-A1.
XX
CC PD   14-JAN-2016.
XX
CC PF   10-JUL-2015; 2015WO-EP065792.
XX
PR   10-JUL-2014; 2014EP-00176531.
XX
CC PA   (AFFI-) AFFIRIS AG.
XX
CC PI   Smrzka O,  Bartl S;
XX
DR   WPI; 2016-03946G/12.
XX
CC PT   Use of immunogenic peptide used in pharmaceutical preparation or vaccine 
CC PT   for generating or identifying Huntingtin C6-cleavage inhibitors for 
CC PT   eliciting immune response in individual for preventing or treating 
CC PT   Huntington's disease.
XX
CC PS   Claim 2; SEQ ID NO 19; 126pp; English.
XX
CC   The present invention relates to a use of an immunogenic peptide of the 
CC   Huntingtin (HTT) protein in HTT-peptide-based vaccines and/or anti-HTT 
CC   protein antibodies for the treatment of Huntington's disease. The 
CC   invention further relates to: (a) a peptide-based vaccine for use in the 
CC   treatment or prevention of Huntington's disease; (b) a pharmaceutical 
CC   preparation comprises an immunogenic peptide which is useful for the 
CC   generation or identification of specific Huntingtin C6-cleavage 
CC   inhibitors (monoclonal antibodies, polyclonal antisera, monoclonal 
CC   antibody-derived fragments such as Fv's, scFv's, F(ab), F(ab)2); (c) a 
CC   method for diagnosing Huntington's disease in a mammal; (d) a method for 
CC   determining stage of Huntington's disease in the mammal; (e) a method for
CC   monitoring effectiveness of treatment of Huntington's disease; and (f) a 
CC   monoclonal antibody having a binding domain capable of binding to a 
CC   peptide of the HTT protein. The immunogenic peptides of the invention 
CC   elicits an immune response in an individual, especially an individual 
CC   having Huntington's disease. The present sequence represents a human HTT 
CC   immunogenic peptide to which monoclonal antibody of the invention binds 
CC   for treating Huntington's disease.
XX
SQ   Sequence 23 AA;

  Query Match             100.0%;  Score 10;  DB 23;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

BCK88792
ID   BCK88792 standard; peptide; 23 AA.

AC   BCK88792;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Human HTT immunogenic peptide proline-rich region (PRR) p6775, SEQ 19.
XX
KW   HTT protein; Huntingtin; antibody therapy; epitope; genetic-disease-gen.;
KW   huntingtons chorea; neuroprotective; nootropic; prophylactic to disease;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   22
FT                   /label= bAla
FT                   /note= "Beta-Alanine"
FT   Misc-difference 23
FT                   /note= "Optionally present"
FT   Region          23
FT                   /note= "Linker"
XX
CC PN   WO2016005547-A1.
XX
CC PD   14-JAN-2016.
XX
CC PF   10-JUL-2015; 2015WO-EP065795.
XX
PR   10-JUL-2014; 2014EP-00176609.
XX
CC PA   (AFFI-) AFFIRIS AG.
XX
CC PI   Smrzka O,  Bartl S;
XX
DR   WPI; 2016-03952W/16.
XX
CC PT   Use of huntingtin binding molecule, preferably antibody for preventing or
CC PT   treating Huntington's disease, and depleting excess or mutant huntingtin 
CC PT   fragments from human body fluids, preferably human plasma or serum.
XX
CC PS   Example 1; SEQ ID NO 19; 91pp; English.
XX
CC   The present invention relates to a novel huntingtin (HTT) binding 
CC   molecule, especially an antibody, useful for preventing and/or treating 
CC   Huntington's disease, wherein the HTT binding molecule is used for 
CC   depletion of excess HTT or mutant HTT or its fragments from human body 
CC   fluids, especially human plasma or serum, in apheresis. The invention 
CC   further provides: (1) an apheresis device comprising a solid carrier 
CC   capable of being contacted with the blood or plasma flow, characterised 
CC   in that the solid carrier includes the HTT binding molecule; and (2) a 
CC   kit comprising a solid apheresis carrier containing the HTT binding 
CC   molecule, wherein the carrier is a sterile and pyrogen-free column. The 
CC   present sequence represents a human HTT immunogenic peptide proline-rich 
CC   region (PRR) with Cysteine linker residue at C-terminal end, which is 
CC   used for producing the antibody of the invention, where the antibody is 
CC   used for preventing and/or treating Huntington's disease.
XX
SQ   Sequence 23 AA;

  Query Match             100.0%;  Score 10;  DB 23;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

BBR00443
ID   BBR00443 standard; peptide; 28 AA.
XX
AC   BBR00443;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Poly-proline-Huntingtin peptide (Happ(+)), SEQ ID 30.
XX
KW   Htt protein; Huntingtin; alzheimers disease; antiaggregant;
KW   antibody engineering; antibody therapy; atrophy; cerebellar ataxia;
KW   epitope; genetic-disease-gen.; growth-disorder-gen.; huntingtons chorea;
KW   neuroprotective; nootropic; spinal and bulbar muscular atrophy;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014193632-A2.
XX
CC PD   04-DEC-2014.

CC PF   09-MAY-2014; 2014WO-US037563.
XX
PR   29-MAY-2013; 2013US-0828625P.
PR   28-AUG-2013; 2013US-0871288P.
XX
CC PA   (VYBI-) VYBION INC.
XX
CC PI   Henderson LA,  Amaro IA;
XX
DR   WPI; 2014-V56009/82.
XX
CC PT   New single chain intrabody comprises amino acid sequence comprising 
CC PT   variable heavy complementarity defining region 3 (CDR3) sequence, 
CC PT   variable light CDR3 sequence, and linker sequence, for treating subject 
CC PT   having Alzheimer's disease.
XX
CC PS   Example 2; SEQ ID NO 30; 81pp; English.
XX
CC   The present invention relates to a novel single chain intrabody for 
CC   treating a subject having Alzheimer's disease. The single chain intrabody
CC   comprises an amino acid sequence comprising a variable heavy 
CC   complementarity defining region 3 (CDR3) sequence, a variable light CDR3 
CC   sequence, and a linker sequence interposed between the variable heavy 
CC   CDR3 sequence and the variable light CDR3 sequence, where the intrabody 
CC   is capable of binding to a poly-proline sequence and reduces aggregation 
CC   of a poly-glutamate tract protein in a cell. Also described are: (1) a 
CC   pharmaceutical composition for reducing aggregation of a poly-glutamate 
CC   tract protein in a subject, comprising the intrabody and a carrier; (2) a
CC   vector comprising a nucleic acid sequence encoding said intrabody; (3) an
CC   isolated cell comprising the intrabody; (4) a method for preventing 
CC   aggregation of a poly-glutamine (polyQ) protein in a cell; (5) a method 
CC   for treating or managing a subject having a disease associated with 
CC   aggregation of a polyQ protein in a cell; (6) a method for treating or 
CC   managing a subject having Alzheimer's disease or other Tau pathologies; 
CC   and (7) a method for preventing gene dysregulation caused by aggregation 
CC   of a polyQ protein in a cell. The single chain intrabody is useful for 
CC   treating or managing subject having disease associated with aggregation 
CC   of polyQ protein in cell, where the disease comprises Huntington's 
CC   disease, spinobulbar muscular atrophy (SBMA), dentatorubral and 
CC   pallidoluysian atrophy, or spinocerebellar ataxia. The intrabodies have 
CC   improved binding characteristics that have been improved by direct 
CC   mutation or methods of affinity maturation. The present sequence is a 
CC   poly-proline-Huntingtin peptide (Happ(+)), where the intrabody is used in
CC   treating or managing having a disease associated with aggregation of a 
CC   polyQ protein.
XX
SQ   Sequence 28 AA;

  Query Match             100.0%;  Score 10;  DB 21;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          9 PPPQLPQPPP 18

BCK87964
ID   BCK87964 standard; peptide; 34 AA.
XX
AC   BCK87964;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Human HTT immunogenic peptide p9305 (PRR), SEQ ID 53 #1.
XX
KW   HTT protein; Huntingtin; antibody identification; antibody therapy;
KW   diagnostic test; epitope; genetic-disease-gen.; huntingtons chorea;
KW   immune stimulation; immuno-diagnosis; neuroprotective; nootropic;
KW   prophylactic to disease; therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "Labeled with biotin"
XX
CC PN   WO2016005545-A1.
XX
CC PD   14-JAN-2016.
XX
CC PF   10-JUL-2015; 2015WO-EP065792.
XX
PR   10-JUL-2014; 2014EP-00176531.
XX
CC PA   (AFFI-) AFFIRIS AG.
XX
CC PI   Smrzka O,  Bartl S;

DR   WPI; 2016-03946G/12.
XX
CC PT   Use of immunogenic peptide used in pharmaceutical preparation or vaccine 
CC PT   for generating or identifying Huntingtin C6-cleavage inhibitors for 
CC PT   eliciting immune response in individual for preventing or treating 
CC PT   Huntington's disease.
XX
CC PS   Disclosure; SEQ ID NO 53; 126pp; English.
XX
CC   The present invention relates to a use of an immunogenic peptide of the 
CC   Huntingtin (HTT) protein in HTT-peptide-based vaccines and/or anti-HTT 
CC   protein antibodies for the treatment of Huntington's disease. The 
CC   invention further relates to: (a) a peptide-based vaccine for use in the 
CC   treatment or prevention of Huntington's disease; (b) a pharmaceutical 
CC   preparation comprises an immunogenic peptide which is useful for the 
CC   generation or identification of specific Huntingtin C6-cleavage 
CC   inhibitors (monoclonal antibodies, polyclonal antisera, monoclonal 
CC   antibody-derived fragments such as Fv's, scFv's, F(ab), F(ab)2); (c) a 
CC   method for diagnosing Huntington's disease in a mammal; (d) a method for 
CC   determining stage of Huntington's disease in the mammal; (e) a method for
CC   monitoring effectiveness of treatment of Huntington's disease; and (f) a 
CC   monoclonal antibody having a binding domain capable of binding to a 
CC   peptide of the HTT protein. The immunogenic peptides of the invention 
CC   elicits an immune response in an individual, especially an individual 
CC   having Huntington's disease. The present sequence represents a human HTT 
CC   immunogenic peptide (poly arginine rich region (PRR)) to which monoclonal
CC   antibody of the invention binds for treating Huntington's disease. Note: 
CC   The present sequence is described as SEQ ID NO:53 on page 62, but it 
CC   differs from the SEQ ID NO:53 in the sequence listing (see BCK87915).
XX
SQ   Sequence 34 AA;

  Query Match             100.0%;  Score 10;  DB 23;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         13 PPPQLPQPPP 22

AAB69616
ID   AAB69616 standard; protein; 79 AA.
XX
AC   AAB69616;
XX
DT   30-APR-2001  (first entry)
XX
DE   Huntington's disease associated protein.
XX
KW   Neurological disorder; Huntington's disease; Alzheimer's disease;
KW   Parkinson's disease; prion disease; frontotemporal dementia;
KW   amyotrophic lateral sclerosis; spinal and bulbar muscular atrophy;
KW   dentatorubal-pallidoluysian atrophy; spinocerebellar ataxia type 1; SCA2;
KW   SCA3; SCA4; SCA5; SCA6; SCA7; protein accumulation; intrabody.
XX
OS   Synthetic.
XX
CC PN   WO200106989-A2.
XX
CC PD   01-FEB-2001.
XX
CC PF   24-JUL-2000; 2000WO-US020131.
XX
PR   27-JUL-1999;   99US-0146047P.
PR   21-JUL-2000; 2000US-00620955.
XX
CC PA   (HUST/) HUSTON J S.
CC PA   (MESS/) MESSER A.
CC PA   (LECE/) LECERF J.
XX
CC PI   Huston JS,  Messer A,  Lecerf J;
XX
DR   WPI; 2001-182700/18.
XX
CC PT   Inhibiting intracellular polypeptide accumulation, useful for treating 
CC PT   neurological disorders, e.g. Alzheimer's disease, comprises contacting 
CC PT   the polypeptide with a specific intrabody.
XX
CC PS   Disclosure; Fig 1; 108pp; English.
XX
CC   The present invention describes a method for inhibiting the formation of 
CC   aggregates of certain proteins, involving contacting the protein with a 
CC   binding molecule known as an intrabody. Proteins to be bound include 
CC   those associated with neurological disorders, and so the method can be 
CC   used in the prevention of diseases such as Alzheimer's, Parkinson's and 
CC   Huntington's diseases, prion disease, frontotemporal dementia, 
CC   amyotrophic lateral sclerosis, spinal and bulbar muscular atrophy, 

CC   (SCA1), SCA2, SCA3, SCA4, SCA5, SCA6 and SCA7
XX
SQ   Sequence 79 AA;

  Query Match             100.0%;  Score 10;  DB 2;  Length 79;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         49 PPPQLPQPPP 58

US-15-323-784A-141
; Sequence 141, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 141
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Epitope of NI-302.31F11 antibody
US-15-323-784A-141

  Query Match             100.0%;  Score 63;  DB 1;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-323-784A-143
; Sequence 143, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 143
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Epitope of NI302.15D3 antibody
US-15-323-784A-143

  Query Match             100.0%;  Score 63;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-323-784A-162
; Sequence 162, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 162
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence

;  OTHER INFORMATION: Alternative epitope of NI-302.63F3 antibody
US-15-323-784A-162

  Query Match             100.0%;  Score 63;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-323-784A-205
; Sequence 205, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 205
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: peptide 3 for determination of antibody binding epitope
US-15-323-784A-205

  Query Match             100.0%;  Score 63;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          6 PPPQLPQPPP 15

US-15-323-784A-209
; Sequence 209, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 209
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: peptide 6 for determination of antibody binding epitope
US-15-323-784A-209

  Query Match             100.0%;  Score 63;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-323-784A-223
; Sequence 223, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 223
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:

US-15-323-784A-223

  Query Match             100.0%;  Score 63;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          6 PPPQLPQPPP 15

US-15-323-461A-19
; Sequence 19, Application US/15323461A
; Patent No. 10053518
; GENERAL INFORMATION
;  APPLICANT: AFFIRIS AG
;  TITLE OF INVENTION: Substances and methods for the use in prevention and/or treatment
;  TITLE OF INVENTION:in Huntington's disease
;  FILE REFERENCE: 480829US
;  CURRENT APPLICATION NUMBER: US/15/323,461A
;  CURRENT FILING DATE: 2017-01-03
;  PRIOR APPLICATION NUMBER: EP  14176609.7
;  PRIOR FILING DATE: 2014-07-10
;  PRIOR APPLICATION NUMBER: PCT/EP2015/065795
;  PRIOR FILING DATE: 2015-07-10
;  NUMBER OF SEQ ID NOS: 154
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Huntingtin peptide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (22)..(22)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-323-461A-19

  Query Match             100.0%;  Score 63;  DB 1;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-323-461A-121
; Sequence 121, Application US/15323461A
; Patent No. 10053518
; GENERAL INFORMATION
;  APPLICANT: AFFIRIS AG
;  TITLE OF INVENTION: Substances and methods for the use in prevention and/or treatment
;  TITLE OF INVENTION:in Huntington's disease
;  FILE REFERENCE: 480829US
;  CURRENT APPLICATION NUMBER: US/15/323,461A
;  CURRENT FILING DATE: 2017-01-03
;  PRIOR APPLICATION NUMBER: EP  14176609.7
;  PRIOR FILING DATE: 2014-07-10
;  PRIOR APPLICATION NUMBER: PCT/EP2015/065795
;  PRIOR FILING DATE: 2015-07-10
;  NUMBER OF SEQ ID NOS: 154
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 121
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-15-323-461A-121

  Query Match             100.0%;  Score 63;  DB 1;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-15-324-962B-19
; Sequence 19, Application US/15324962B
; Patent No. 10406197
; GENERAL INFORMATION
;  APPLICANT: AFFIRIS AG
;  TITLE OF INVENTION: Substances and methods for the use in prevention and/or treatment
;  TITLE OF INVENTION:in Huntington's disease
;  FILE REFERENCE: 481560US
;  CURRENT APPLICATION NUMBER: US/15/324,962B

;  PRIOR APPLICATION NUMBER: EP  14176531.3
;  PRIOR FILING DATE: 2014-07-10
;  PRIOR APPLICATION NUMBER: PCT/EP2015/065792
;  PRIOR FILING DATE: 2015-07-10
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Huntingtin peptide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (22)..(22)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-324-962B-19

  Query Match             100.0%;  Score 63;  DB 1;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          1 PPPQLPQPPP 10

US-14-731-353-30
; Sequence 30, Application US/14731353
; Patent No. 9932394
; GENERAL INFORMATION
;  APPLICANT: VYBION, INC.
;  TITLE OF INVENTION: SINGLE CHAIN INTRABODIES THAT ALTER HUNTINGTIN MUTANT DEGRADATION
;  FILE REFERENCE: 29262-26566/PCT
;  CURRENT APPLICATION NUMBER: US/14/731,353
;  CURRENT FILING DATE: 2015-06-04
;  PRIOR APPLICATION NUMBER: PCT/US2014/037563
;  PRIOR FILING DATE: 2014-05-09
;  PRIOR APPLICATION NUMBER: 61/871,288
;  PRIOR FILING DATE: 2013-08-28
;  PRIOR APPLICATION NUMBER: 61/828,625
;  PRIOR FILING DATE: 2013-05-29
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 28
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-731-353-30

  Query Match             100.0%;  Score 63;  DB 10;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db          9 PPPQLPQPPP 18

US-15-323-461A-53
; Sequence 53, Application US/15323461A
; Patent No. 10053518
; GENERAL INFORMATION
;  APPLICANT: AFFIRIS AG
;  TITLE OF INVENTION: Substances and methods for the use in prevention and/or treatment
;  TITLE OF INVENTION:in Huntington's disease
;  FILE REFERENCE: 480829US
;  CURRENT APPLICATION NUMBER: US/15/323,461A
;  CURRENT FILING DATE: 2017-01-03
;  PRIOR APPLICATION NUMBER: EP  14176609.7
;  PRIOR FILING DATE: 2014-07-10
;  PRIOR APPLICATION NUMBER: PCT/EP2015/065795
;  PRIOR FILING DATE: 2015-07-10
;  NUMBER OF SEQ ID NOS: 154
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 53
;  LENGTH: 35
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Huntingtin peptide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-323-461A-53

  Query Match             100.0%;  Score 63;  DB 1;  Length 35;
  Best Local Similarity   100.0%;  


Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         14 PPPQLPQPPP 23

US-15-324-962B-53
; Sequence 53, Application US/15324962B
; Patent No. 10406197
; GENERAL INFORMATION
;  APPLICANT: AFFIRIS AG
;  TITLE OF INVENTION: Substances and methods for the use in prevention and/or treatment
;  TITLE OF INVENTION:in Huntington's disease
;  FILE REFERENCE: 481560US
;  CURRENT APPLICATION NUMBER: US/15/324,962B
;  CURRENT FILING DATE: 2017-01-09
;  PRIOR APPLICATION NUMBER: EP  14176531.3
;  PRIOR FILING DATE: 2014-07-10
;  PRIOR APPLICATION NUMBER: PCT/EP2015/065792
;  PRIOR FILING DATE: 2015-07-10
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 53
;  LENGTH: 35
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Huntingtin peptide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-324-962B-53

  Query Match             100.0%;  Score 63;  DB 1;  Length 35;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         14 PPPQLPQPPP 23

US-10-077-584-6
; Sequence 6, Application US/10077584
; Patent No. 7045290
; GENERAL INFORMATION:
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:  KROBITSCH, SYLVIA
;  APPLICANT:  OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/10/077,584
;  CURRENT FILING DATE:  2002-02-15
;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 6
;   LENGTH: 63
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-077-584-6

  Query Match             100.0%;  Score 63;  DB 6;  Length 63;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         51 PPPQLPQPPP 60

US-11-363-870-6
; Sequence 6, Application US/11363870
; Patent No. 8039209
; GENERAL INFORMATION:
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:  KROBITSCH, SYLVIA
;  APPLICANT:  OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/11/363,870
;  CURRENT FILING DATE:  2006-02-27
;  PRIOR APPLICATION NUMBER: US/10/077,584
;  PRIOR FILING DATE: 2002-02-15
;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1

;   LENGTH: 63
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-363-870-6

  Query Match             100.0%;  Score 63;  DB 8;  Length 63;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         51 PPPQLPQPPP 60

US-14-105-500-6
; Sequence 6, Application US/14105500
; Patent No. 9518284
; GENERAL INFORMATION
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:KROBITSCH, SYLVIA
;  APPLICANT:OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/14/105,500
;  CURRENT FILING DATE: 2013-12-13
;  PRIOR APPLICATION NUMBER: 13090653
;  PRIOR FILING DATE: 2011-04-20
;  PRIOR APPLICATION NUMBER: US/10/077,584
;  PRIOR FILING DATE: 2002-02-15
;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 6
;  LENGTH: 63
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-105-500-6

  Query Match             100.0%;  Score 63;  DB 10;  Length 63;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         51 PPPQLPQPPP 60

US-10-077-584-9
; Sequence 9, Application US/10077584
; Patent No. 7045290
; GENERAL INFORMATION:
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:  KROBITSCH, SYLVIA
;  APPLICANT:  OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/10/077,584
;  CURRENT FILING DATE:  2002-02-15
;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 9
;   LENGTH: 68
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-077-584-9

  Query Match             100.0%;  Score 63;  DB 6;  Length 68;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         26 PPPQLPQPPP 35

US-11-363-870-9
; Sequence 9, Application US/11363870
; Patent No. 8039209
; GENERAL INFORMATION:
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:  KROBITSCH, SYLVIA
;  APPLICANT:  OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/11/363,870
;  CURRENT FILING DATE:  2006-02-27
;  PRIOR APPLICATION NUMBER: US/10/077,584

;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 9
;   LENGTH: 68
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-363-870-9

  Query Match             100.0%;  Score 63;  DB 8;  Length 68;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         26 PPPQLPQPPP 35

US-14-105-500-9
; Sequence 9, Application US/14105500
; Patent No. 9518284
; GENERAL INFORMATION
;  APPLICANT: LINDQUIST, SUSAN
;  APPLICANT:KROBITSCH, SYLVIA
;  APPLICANT:OUTEIRO, TIAGO F.
;  TITLE OF INVENTION: YEAST SCREENS FOR THE TREATMENT OF HUMAN DISEASE
;  FILE REFERENCE: ARCD:367US
;  CURRENT APPLICATION NUMBER: US/14/105,500
;  CURRENT FILING DATE: 2013-12-13
;  PRIOR APPLICATION NUMBER: 13090653
;  PRIOR FILING DATE: 2011-04-20
;  PRIOR APPLICATION NUMBER: US/10/077,584
;  PRIOR FILING DATE: 2002-02-15
;  PRIOR APPLICATION NUMBER: 60/269,157
;  PRIOR FILING DATE: 2001-02-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 9
;  LENGTH: 68
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-105-500-9

  Query Match             100.0%;  Score 63;  DB 10;  Length 68;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         26 PPPQLPQPPP 35

US-15-323-784A-211
; Sequence 211, Application US/15323784A
; Patent No. 10556946
; GENERAL INFORMATION
;  APPLICANT: Neurimmune Holding AG
;  TITLE OF INVENTION: Human-derived anti-huntingtin (HTT) antibodies and uses thereof
;  FILE REFERENCE: NE30A51/P-WO
;  CURRENT APPLICATION NUMBER: US/15/323,784A
;  CURRENT FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: EP 14179004.8
;  PRIOR FILING DATE: 2014-07-29
;  NUMBER OF SEQ ID NOS: 287
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 211
;  LENGTH: 88
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: HD21
US-15-323-784A-211

  Query Match             100.0%;  Score 63;  DB 1;  Length 88;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         47 PPPQLPQPPP 56

US-10-556-711-2
; Sequence 2, Application US/10556711
; Patent No. 7589189
; GENERAL INFORMATION:
;  APPLICANT: Kanazawa, Ichiro
;  APPLICANT:  Liu, Wanzhao
;  APPLICANT:  Wang, Yu-Lai

;  APPLICANT:  Goto, Jun
;  APPLICANT:  Murata, Miho
;  TITLE OF INVENTION: Inhibition of the Expression of Huntingtin Gene (As amended)
;  FILE REFERENCE: 051099/303044
;  CURRENT APPLICATION NUMBER: US/10/556,711
;  CURRENT FILING DATE:  2005-11-10
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 2
;   LENGTH: 89
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-556-711-2

  Query Match             100.0%;  Score 63;  DB 6;  Length 89;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         49 PPPQLPQPPP 58

US-10-354-246-1
; Sequence 1, Application US/10354246
; Patent No. 7375194
; GENERAL INFORMATION:
;  APPLICANT: Khoshnan, Ali
;  APPLICANT:  Patterson, Paul H.
;  TITLE OF INVENTION: ANTIBODIES THAT BIND TO AN EPITOPE OF
;  TITLE OF INVENTION:  THE HUNTINGTON'S DISEASE PROTEIN
;  FILE REFERENCE: CALTE.012A
;  CURRENT APPLICATION NUMBER: US/10/354,246
;  CURRENT FILING DATE:  2003-01-28
;  PRIOR APPLICATION NUMBER: 60/353,032
;  PRIOR FILING DATE: 2001-01-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;   LENGTH: 91
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-354-246-1

  Query Match             100.0%;  Score 63;  DB 6;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         49 PPPQLPQPPP 58

US-09-463-874-6
; Sequence 6, Application US/09463874
; Patent No. 7078191
; GENERAL INFORMATION:
;  APPLICANT:  WANKER, Erich
;  APPLICANT:  LEHRACH, Hans
;  APPLICANT:  SCHERZINGER, Eberhard
;  APPLICANT:  BATES, Gillian
;  TITLE OF INVENTION:  COMPOSITION AND METHOD FOR THE DETECTION
;  TITLE OF INVENTION:  OF DISEASES ASSOCIATED WITH AMYLOID-LIKE FIBRIL OR PROTEIN
;  TITLE OF INVENTION:  AGGREGATE FORMATION
;  FILE REFERENCE:  V0179/7000/HCL
;  CURRENT APPLICATION NUMBER: US/09/463,874
;  CURRENT FILING DATE:  2000-06-07
;  PRIOR APPLICATION NUMBER:  PCT/EP98/04811
;  PRIOR FILING DATE:  1998-07-31
;  PRIOR APPLICATION NUMBER:  EP97113306.1
;  PRIOR FILING DATE:  1997-08-01
;  NUMBER OF SEQ ID NOS:  41
;  SOFTWARE:  FastSEQ for Windows Version 3.0
; SEQ ID NO 6
;   LENGTH: 94
;   TYPE: PRT
;   ORGANISM: Homo Sapiens
US-09-463-874-6

  Query Match             100.0%;  Score 63;  DB 6;  Length 94;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         53 PPPQLPQPPP 62

US-09-463-874-7
; Sequence 7, Application US/09463874

; GENERAL INFORMATION:
;  APPLICANT:  WANKER, Erich
;  APPLICANT:  LEHRACH, Hans
;  APPLICANT:  SCHERZINGER, Eberhard
;  APPLICANT:  BATES, Gillian
;  TITLE OF INVENTION:  COMPOSITION AND METHOD FOR THE DETECTION
;  TITLE OF INVENTION:  OF DISEASES ASSOCIATED WITH AMYLOID-LIKE FIBRIL OR PROTEIN
;  TITLE OF INVENTION:  AGGREGATE FORMATION
;  FILE REFERENCE:  V0179/7000/HCL
;  CURRENT APPLICATION NUMBER: US/09/463,874
;  CURRENT FILING DATE:  2000-06-07
;  PRIOR APPLICATION NUMBER:  PCT/EP98/04811
;  PRIOR FILING DATE:  1998-07-31
;  PRIOR APPLICATION NUMBER:  EP97113306.1
;  PRIOR FILING DATE:  1997-08-01
;  NUMBER OF SEQ ID NOS:  41
;  SOFTWARE:  FastSEQ for Windows Version 3.0
; SEQ ID NO 7
;   LENGTH: 95
;   TYPE: PRT
;   ORGANISM: Homo Sapiens
US-09-463-874-7

  Query Match             100.0%;  Score 63;  DB 6;  Length 95;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPPQLPQPPP 10
              ||||||||||
Db         54 PPPQLPQPPP 63

SEQ ID NO:14
BCM03781
ID   BCM03781 standard; protein; 119 AA.
XX
AC   BCM03781;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody NI-302.31F11 VH protein SEQ ID NO: 14.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; heavy chain variable region; huntingtin;
KW   huntingtons chorea; imaging; immuno-diagnosis; immunotherapy;
KW   monoclonal antibody; neuroprotective; nootropic; protein detection;
KW   therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..30
FT                   /label= FR1
FT   Region          31..35
FT                   /label= CDR1
FT   Region          36..49
FT                   /label= FR2
FT   Region          50..65
FT                   /label= CDR2
FT   Region          66..97
FT                   /label= FR3
FT   Region          98..108
FT                   /label= CDR3
FT   Region          109..119
FT                   /label= FR4
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
DR   N-PSDB; BCM03780.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 

XX
CC PS   Claim 7; SEQ ID NO 14; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims:(1) a method 
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also useful for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body and for preparing kit in
CC   diagnosis or monitoring of disorders associated with HTT amyloidosis. The
CC   present sequence is a human anti-HTT monoclonal antibody (mAb) NI-
CC   302.31F11 heavy chain variable region (VH) protein encoded by its gene 
CC   used in the invention for treating diseases associated with huntingtin 
CC   amyloidosis.
XX
SQ   Sequence 119 AA;

  Query Match             100.0%;  Score 622;  DB 23;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60

Qy         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119

BCM04112
ID   BCM04112 standard; protein; 151 AA.
XX
AC   BCM04112;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody (mAb) NIV-641 (31F11H) protein.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; monoclonal antibody; neuroprotective;
KW   nootropic; protein detection; therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Example 35; Fig 36; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims: (1) a method
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-

CC   antibody of the invention is also used for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body, immunotherapy of 
CC   huntington disease and for preparing kit in diagnosis or monitoring of 
CC   disorders associated with HTT amyloidosis. The present sequence is a 
CC   human anti-HTT monoclonal antibody (mAb) NIV-641 (31F11H) protein, used 
CC   in the invention for treating diseases associated with huntingtin 
CC   amyloidosis.
XX
SQ   Sequence 151 AA;

  Query Match             100.0%;  Score 622;  DB 23;  Length 151;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60

Qy         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119

BGS85678
ID   BGS85678 standard; protein; 119 AA.
XX
AC   BGS85678;
XX
DT   31-OCT-2019  (first entry)
XX
DE   Anti-mHTT mAb NI-302.31F11 heavy chain variable region, SEQ 372.
XX
KW   HTT protein; Huntingtin; alzheimers disease; antibody therapy;
KW   brain disease; cerebral amyloid angiopathy; diagnostic test;
KW   drug delivery; frontotemporal dementia; heavy chain variable region;
KW   huntingtons chorea; immuno-diagnosis; lewy body dementia;
KW   monoclonal antibody; motor neurone disease; multiple system atrophy;
KW   neurodegenerative disease; neuroprotective; parkinsonism;
KW   parkinsons disease; progressive supranuclear palsy;
KW   prophylactic to disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2019168403-A2.
XX
CC PD   06-SEP-2019.
XX
CC PF   04-MAR-2019; 2019WO-NL050135.
XX
PR   02-MAR-2018; 2018NL-02020520.
XX
CC PA   (LABO-) LABO BIO-MEDICAL INVESTMENTS.
XX
CC PI   Quint WGV;
XX
DR   WPI; 2019-76522U/73.
XX
CC PT   New multispecffic binding molecule comprising first and second binding 
CC PT   site binding to first and second targets respectively comprising tau 
CC PT   protein and post-translationally modified tau protein, is used to treat 
CC PT   neurodegenerative disorders.
XX
CC PS   Disclosure; SEQ ID NO 372; 117pp; English.
XX
CC   The present invention relates to a novel multispecific binding molecule 
CC   (e.g., antibody) useful for diagnosing, treating, and preventing 
CC   neurodegenerative disorders. The multispecific binding molecule comprises
CC   a first binding site binding to a first target such as human tau protein 
CC   and post-translationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glycated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   alpha-synuclein, TAR DNA-binding protein 43 (TDP43), mutant huntingtin 
CC   protein (mHTT), and fragments thereof, and a second binding site binding 
CC   to a second target such as alpha-synuclein, TDP43, mHTT, human tau 
CC   protein and post-transiationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glyeated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   and fragments thereof, wherein the first and second target are different.
CC   The invention also provides: the use of a therapeutic delivery vehicle, 
CC   encoding the multispecific binding molecules in therapy of 
CC   neurodegenerative disorders; a method for treating neurodegenerative 
CC   disorders; a diagnostic method for detecting neurodegenerative disorders;
CC   and a kit comprising the multispecific binding molecule for diagnosing 
CC   neurodegenerative disorders. The neurodegenerative disorders include 

CC   Huntington Disease, Amyotrophic lateral sclerosis (ALS), frontotemporal 
CC   dementia, frontotemporal dementia with Parkisonism-17, multiple system 
CC   atrophy, Corticobasal degeneration, progressive supranuclear palsy, 
CC   Pick's disease, Primary age related tauopathy, argyrophilic brain disease
CC   or cerebral amyloid angiopathy;
XX
SQ   Sequence 119 AA;

  Query Match             99.5%;  Score 619;  DB 29;  Length 119;
  Best Local Similarity   99.2%;  
  Matches  118;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLQCVSVIFSGADTYYA 60

Qy         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119

ATS29358
ID   ATS29358 standard; protein; 117 AA.
XX
AC   ATS29358;
XX
DT   11-DEC-2008  (first entry)
XX
DE   Human anti-TNF alpha monoclonal antibody VH region, SEQ ID 23.
XX
KW   antibody production; call culture; protein purification; vector;
KW   therapeutic; antibody therapy; diagnostic test; autoimmune disease;
KW   inflammatory disease; rheumatoid arthritis; sepsis; crohns disease;
KW   ankylosing spondylitis; psoriatic arthritis; psoriasis;
KW   ulcerative colitis; immunosuppressive; antiinflammatory; antiarthritic;
KW   antimicrobial-gen.; gastrointestinal-gen.; musculoskeletal-gen.;
KW   antipsoriatic; Tumor necrosis factor ligand; TNF alpha ligand;
KW   heavy chain variable region; monoclonal antibody.
XX
OS   Homo sapiens.
XX
CC PN   WO2008124170-A2.
XX
CC PD   16-OCT-2008.
XX
CC PF   10-APR-2008; 2008WO-US004601.
XX
PR   10-APR-2007; 2007US-0907599P.
XX
CC PA   (VACC-) VACCINEX INC.
XX
CC PI   Smith ES,  Croy LA,  Scrivens MGM;
XX
DR   WPI; 2008-N67612/79.
DR   N-PSDB; ATS29509.
XX
CC PT   New isolated antibody or antigen-binding fragment which specifically 
CC PT   binds to the same tumor necrosis factor (TNF)-alpha epitope as a 
CC PT   reference monoclonal antibody, useful for treating an autoimmune disease,
CC PT   e.g. rheumatoid arthritis.
XX
CC PS   Claim 13; SEQ ID NO 23; 184pp; English.
XX
CC   The present invention relates to a novel isolated antibody or antigen-
CC   binding fragment which specifically binds to the same tumor necrosis 
CC   factor (TNF)-alpha epitope as a reference monoclonal antibody or which 
CC   specifically binds to TNF-alpha, where the antibody or fragment 
CC   competitively inhibits the reference monoclonal antibody. The invention 
CC   provides: (1) an isolated polynucleotide comprising a nucleic acid which 
CC   encodes the antibody VH polypeptide; (2) a vector comprising the 
CC   polynucleotide; (3) a host cell comprising the vector; (4) a method for 
CC   producing the antibody or fragment which specifically binds TNF-alpha, 
CC   comprising culturing the host cell and recovering the antibody or 
CC   fragment; (5) an isolated polypeptide produced by the method or encoded 
CC   by the polynucleotide; (6) an isolated antibody or fragment comprising 
CC   the polypeptide; (7) a composition comprising an isolated VH encoding 
CC   polynucleotide and an isolated VL encoding polynucleotide; and (8) a 
CC   method for treating an autoimmune disease or disorder or an inflammatory 
CC   condition in an animal by administering the composition comprising the 
CC   isolated antibody or fragment and a carrier to an animal. The isolated 
CC   antibody or antigen-binding fragment, composition and methods are useful 
CC   for producing a vector; and for diagnosing and treating an autoimmune 
CC   disease or disorder or an inflammatory condition (e.g. rheumatoid 
CC   arthritis, sepsis, Crohn's Disease, ankylosing spondylitis, psoriatic 
CC   arthritis, plaque psoriasis and ulcerative colitis). The present sequence
CC   is the human anti-tumor necrosis factor-alpha monoclonal antibody 
CC   variable heavy chain region, which was specifically claimed in the 
CC   invention.

SQ   Sequence 117 AA;

  Query Match             85.0%;  Score 529;  DB 12;  Length 117;
  Best Local Similarity   85.7%;  
  Matches  102;  Conservative    6;  Mismatches    9;  Indels    2;  Gaps    1;

Qy          1 EVQLVESGGGLIQPGGSLRLSCAASGFTVSSTYMSWVRQAPGKGLECVSVIFSGADTYYA 60
              ||||:|||||||||||||||||||||||||| |||||||||||||| ||||:||  ||||
Db          1 EVQLLESGGGLIQPGGSLRLSCAASGFTVSSNYMSWVRQAPGKGLEWVSVIYSGGSTYYA 60

Qy         61 DSVKGRFTVSRDNSKNTLFLQMNSLRVEDTATYYCVRHYYGSDLPSDFWGQGTLVTVSS 119
              ||||||||:|||||||||:||||||| |||| ||| |:||||    |:|||||||||||
Db         61 DSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARNYYGSTY--DYWGQGTLVTVSS 117

SEQ ID NO:16
BCM03783
ID   BCM03783 standard; protein; 112 AA.
XX
AC   BCM03783;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody NI-302.31F11 VK protein SEQ ID NO: 16.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; light chain variable region;
KW   monoclonal antibody; neuroprotective; nootropic; protein detection;
KW   therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..23
FT                   /label= FR1
FT   Region          24..39
FT                   /label= CDR1
FT   Region          40..54
FT                   /label= FR2
FT   Region          55..61
FT                   /label= CDR2
FT   Region          62..93
FT                   /label= FR3
FT   Region          94..102
FT                   /label= CDR3
FT   Region          103..112
FT                   /label= FR4
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
DR   N-PSDB; BCM03782.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Claim 7; SEQ ID NO 16; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims:(1) a method 
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also useful for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 

CC   amyloid deposited tissue in human or animal body and for preparing kit in
CC   diagnosis or monitoring of disorders associated with HTT amyloidosis. The
CC   present sequence is a human anti-HTT monoclonal antibody (mAb) light 
CC   chain kappa variable region (VK) protein encoded by its gene used in the 
CC   invention for treating diseases associated with huntingtin amyloidosis.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 594;  DB 23;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112

BGS85679
ID   BGS85679 standard; protein; 112 AA.
XX
AC   BGS85679;
XX
DT   31-OCT-2019  (first entry)
XX
DE   Anti-mHTT mAb NI-302.31F11 light chain variable region, SEQ 373.
XX
KW   HTT protein; Huntingtin; alzheimers disease; antibody therapy;
KW   brain disease; cerebral amyloid angiopathy; diagnostic test;
KW   drug delivery; frontotemporal dementia; huntingtons chorea;
KW   immuno-diagnosis; lewy body dementia; light chain variable region;
KW   monoclonal antibody; motor neurone disease; multiple system atrophy;
KW   neurodegenerative disease; neuroprotective; parkinsonism;
KW   parkinsons disease; progressive supranuclear palsy;
KW   prophylactic to disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2019168403-A2.
XX
CC PD   06-SEP-2019.
XX
CC PF   04-MAR-2019; 2019WO-NL050135.
XX
PR   02-MAR-2018; 2018NL-02020520.
XX
CC PA   (LABO-) LABO BIO-MEDICAL INVESTMENTS.
XX
CC PI   Quint WGV;
XX
DR   WPI; 2019-76522U/73.
XX
CC PT   New multispecffic binding molecule comprising first and second binding 
CC PT   site binding to first and second targets respectively comprising tau 
CC PT   protein and post-translationally modified tau protein, is used to treat 
CC PT   neurodegenerative disorders.
XX
CC PS   Disclosure; SEQ ID NO 373; 117pp; English.
XX
CC   The present invention relates to a novel multispecific binding molecule 
CC   (e.g., antibody) useful for diagnosing, treating, and preventing 
CC   neurodegenerative disorders. The multispecific binding molecule comprises
CC   a first binding site binding to a first target such as human tau protein 
CC   and post-translationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glycated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   alpha-synuclein, TAR DNA-binding protein 43 (TDP43), mutant huntingtin 
CC   protein (mHTT), and fragments thereof, and a second binding site binding 
CC   to a second target such as alpha-synuclein, TDP43, mHTT, human tau 
CC   protein and post-transiationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glyeated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   and fragments thereof, wherein the first and second target are different.
CC   The invention also provides: the use of a therapeutic delivery vehicle, 
CC   encoding the multispecific binding molecules in therapy of 
CC   neurodegenerative disorders; a method for treating neurodegenerative 
CC   disorders; a diagnostic method for detecting neurodegenerative disorders;
CC   and a kit comprising the multispecific binding molecule for diagnosing 
CC   neurodegenerative disorders. The neurodegenerative disorders include 
CC   Alzheimer's disease (preferred), Lewy body dementia, Parkinson's disease,
CC   Huntington Disease, Amyotrophic lateral sclerosis (ALS), frontotemporal 
CC   dementia, frontotemporal dementia with Parkisonism-17, multiple system 
CC   atrophy, Corticobasal degeneration, progressive supranuclear palsy, 

CC   or cerebral amyloid angiopathy;
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 594;  DB 29;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112

BCM04153
ID   BCM04153 standard; protein; 155 AA.
XX
AC   BCM04153;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody (mAb) NIV-642 (31F11K) protein.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; monoclonal antibody; neuroprotective;
KW   nootropic; protein detection; therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Example 35; Fig 36; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims: (1) a method
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also used for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body, immunotherapy of 
CC   huntington disease and for preparing kit in diagnosis or monitoring of 
CC   disorders associated with HTT amyloidosis. The present sequence is a 
CC   human anti-HTT monoclonal antibody (mAb) NIV-642 (31F11K) protein, used 
CC   in the invention for treating diseases associated with huntingtin 
CC   amyloidosis.
XX
SQ   Sequence 155 AA;

  Query Match             100.0%;  Score 594;  DB 23;  Length 155;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||


BCM03879
ID   BCM03879 standard; protein; 112 AA.
XX
AC   BCM03879;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody NI-302.31F11-PIMC VK protein SEQ: 112.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; light chain variable region;
KW   monoclonal antibody; neuroprotective; nootropic; protein detection;
KW   therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..23
FT                   /label= FR1
FT   Region          24..39
FT                   /label= CDR1
FT   Region          40..54
FT                   /label= FR2
FT   Region          55..61
FT                   /label= CDR2
FT   Region          62..93
FT                   /label= FR3
FT   Region          94..102
FT                   /label= CDR3
FT   Region          103..112
FT                   /label= FR4
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
DR   N-PSDB; BCM03878.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Claim 7; SEQ ID NO 112; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims:(1) a method 
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also useful for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body and for preparing kit in
CC   diagnosis or monitoring of disorders associated with HTT amyloidosis. The
CC   present sequence is a human anti-HTT monoclonal antibody (mAb) NI-
CC   302.31F11-PIMC light chain kappa variable region (VK) protein encoded by 
CC   its gene used in the invention for treating diseases associated with 
CC   huntingtin amyloidosis.
XX
SQ   Sequence 112 AA;

  Query Match             99.3%;  Score 590;  DB 23;  Length 112;
  Best Local Similarity   98.2%;  
  Matches  110;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              |:||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112

BCB13486
ID   BCB13486 standard; protein; 112 AA.
XX
AC   BCB13486;
XX
DT   13-AUG-2015  (first entry)
XX
DE   Mouse anti-CD33 antibody 9C2 light chain variable region, SEQ ID 67.
XX
KW   CD33; acute myelogenous leukemia; antibody; antibody therapy; cancer;
KW   cell proliferation; cytostatic; diagnostic test; endometrioid carcinoma;
KW   hematological-gen.; immuno-diagnosis; immunoconjugate;
KW   light chain variable region; protein detection; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2015089344-A1.
XX
CC PD   18-JUN-2015.
XX
CC PF   12-DEC-2014; 2014WO-US069874.
XX
PR   13-DEC-2013; 2013US-0916087P.
XX
CC PA   (GETH ) GENENTECH INC.
XX
CC PI   Yu S,  Liang W,  Wu Y,  Leong S,  Polson A;
XX
DR   WPI; 2015-35675L/45.
XX
CC PT   New isolated antibody that binds to clusters of differentiation-33 
CC PT   (CD33), useful for detecting and treating CD33-positive cancer including 
CC PT   acute myeloid leukemia and for inhibiting proliferation of CD33-positive 
CC PT   cell.
XX
CC PS   Claim 6; SEQ ID NO 67; 161pp; English.
XX
CC   The present invention relates to a novel isolated antibody that binds to 
CC   CD33. The invention also provides: (1) an isolated nucleic acid encoding 
CC   the antibody; (2) a host cell comprising the nucleic acid; (3) a method 
CC   for producing the antibody; (4) an immunoconjugate comprising the 
CC   antibody and a cytotoxic agent; (5) a formulation comprising the 
CC   immunoconjugate and a carrier; (6) a method for treating an individual 
CC   having a CD33-positive cancer; (7) a method for inhibiting proliferation 
CC   of a CD33-positive cell; (8) a method for detecting human CD33 in a 
CC   biological sample; and (9) a method for detecting a CD33-positive cancer.
CC   The biological sample is an acute myeloid leukemia (AML) endometrial 
CC   cancer sample, the CD33-positive cancer is an acute myeloid leukemia, the
CC   cell is an AML cancer cell. The present sequence is a mouse anti-CD33 
CC   antibody 9C2 light chain variable region (VL), where the antibody is used
CC   in the invention for detecting and treating CD33-positive cancer.
XX
SQ   Sequence 112 AA;

  Query Match             92.6%;  Score 550;  DB 22;  Length 112;
  Best Local Similarity   92.0%;  
  Matches  103;  Conservative    5;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||||||||||||||||||||:|||||||||||||||: ||||:||||:||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLHSNGYNYLDWYLQKPGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112
              ||||||||||||| |||| |||||||||||||||| ||:|||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQALQTPWTFGQGTKLEIK 112

SEQ ID NO:112
BCM03879
ID   BCM03879 standard; protein; 112 AA.
XX
AC   BCM03879;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody NI-302.31F11-PIMC VK protein SEQ: 112.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; light chain variable region;

KW   therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..23
FT                   /label= FR1
FT   Region          24..39
FT                   /label= CDR1
FT   Region          40..54
FT                   /label= FR2
FT   Region          55..61
FT                   /label= CDR2
FT   Region          62..93
FT                   /label= FR3
FT   Region          94..102
FT                   /label= CDR3
FT   Region          103..112
FT                   /label= FR4
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
DR   N-PSDB; BCM03878.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Claim 7; SEQ ID NO 112; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims:(1) a method 
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also useful for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body and for preparing kit in
CC   diagnosis or monitoring of disorders associated with HTT amyloidosis. The
CC   present sequence is a human anti-HTT monoclonal antibody (mAb) NI-
CC   302.31F11-PIMC light chain kappa variable region (VK) protein encoded by 
CC   its gene used in the invention for treating diseases associated with 
CC   huntingtin amyloidosis.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 594;  DB 23;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112

BCM03783
ID   BCM03783 standard; protein; 112 AA.
XX
AC   BCM03783;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody NI-302.31F11 VK protein SEQ ID NO: 16.
XX

KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;
KW   immuno-diagnosis; immunotherapy; light chain variable region;
KW   monoclonal antibody; neuroprotective; nootropic; protein detection;
KW   therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..23
FT                   /label= FR1
FT   Region          24..39
FT                   /label= CDR1
FT   Region          40..54
FT                   /label= FR2
FT   Region          55..61
FT                   /label= CDR2
FT   Region          62..93
FT                   /label= FR3
FT   Region          94..102
FT                   /label= CDR3
FT   Region          103..112
FT                   /label= FR4
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
DR   N-PSDB; BCM03782.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Claim 7; SEQ ID NO 16; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims:(1) a method 
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also useful for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body and for preparing kit in
CC   diagnosis or monitoring of disorders associated with HTT amyloidosis. The
CC   present sequence is a human anti-HTT monoclonal antibody (mAb) light 
CC   chain kappa variable region (VK) protein encoded by its gene used in the 
CC   invention for treating diseases associated with huntingtin amyloidosis.
XX
SQ   Sequence 112 AA;

  Query Match             99.3%;  Score 590;  DB 23;  Length 112;
  Best Local Similarity   98.2%;  
  Matches  110;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              |:||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112

BGS85679
ID   BGS85679 standard; protein; 112 AA.
XX
AC   BGS85679;
XX
DT   31-OCT-2019  (first entry)
XX

XX
KW   HTT protein; Huntingtin; alzheimers disease; antibody therapy;
KW   brain disease; cerebral amyloid angiopathy; diagnostic test;
KW   drug delivery; frontotemporal dementia; huntingtons chorea;
KW   immuno-diagnosis; lewy body dementia; light chain variable region;
KW   monoclonal antibody; motor neurone disease; multiple system atrophy;
KW   neurodegenerative disease; neuroprotective; parkinsonism;
KW   parkinsons disease; progressive supranuclear palsy;
KW   prophylactic to disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2019168403-A2.
XX
CC PD   06-SEP-2019.
XX
CC PF   04-MAR-2019; 2019WO-NL050135.
XX
PR   02-MAR-2018; 2018NL-02020520.
XX
CC PA   (LABO-) LABO BIO-MEDICAL INVESTMENTS.
XX
CC PI   Quint WGV;
XX
DR   WPI; 2019-76522U/73.
XX
CC PT   New multispecffic binding molecule comprising first and second binding 
CC PT   site binding to first and second targets respectively comprising tau 
CC PT   protein and post-translationally modified tau protein, is used to treat 
CC PT   neurodegenerative disorders.
XX
CC PS   Disclosure; SEQ ID NO 373; 117pp; English.
XX
CC   The present invention relates to a novel multispecific binding molecule 
CC   (e.g., antibody) useful for diagnosing, treating, and preventing 
CC   neurodegenerative disorders. The multispecific binding molecule comprises
CC   a first binding site binding to a first target such as human tau protein 
CC   and post-translationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glycated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   alpha-synuclein, TAR DNA-binding protein 43 (TDP43), mutant huntingtin 
CC   protein (mHTT), and fragments thereof, and a second binding site binding 
CC   to a second target such as alpha-synuclein, TDP43, mHTT, human tau 
CC   protein and post-transiationally modified human tau protein, such as 
CC   phosphorylated, acetylated, glycosylated, glyeated, prolyl-isomerizated, 
CC   nitrated, polyaminated, ubiquitinated, sumoylated, oxidated and 
CC   aggregated human tau protein and cleaved and truncated versions thereof, 
CC   and fragments thereof, wherein the first and second target are different.
CC   The invention also provides: the use of a therapeutic delivery vehicle, 
CC   encoding the multispecific binding molecules in therapy of 
CC   neurodegenerative disorders; a method for treating neurodegenerative 
CC   disorders; a diagnostic method for detecting neurodegenerative disorders;
CC   and a kit comprising the multispecific binding molecule for diagnosing 
CC   neurodegenerative disorders. The neurodegenerative disorders include 
CC   Alzheimer's disease (preferred), Lewy body dementia, Parkinson's disease,
CC   Huntington Disease, Amyotrophic lateral sclerosis (ALS), frontotemporal 
CC   dementia, frontotemporal dementia with Parkisonism-17, multiple system 
CC   atrophy, Corticobasal degeneration, progressive supranuclear palsy, 
CC   Pick's disease, Primary age related tauopathy, argyrophilic brain disease
CC   or cerebral amyloid angiopathy;
XX
SQ   Sequence 112 AA;

  Query Match             99.3%;  Score 590;  DB 29;  Length 112;
  Best Local Similarity   98.2%;  
  Matches  110;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              |:||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112

BCM04153
ID   BCM04153 standard; protein; 155 AA.
XX
AC   BCM04153;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human anti-HTT monoclonal antibody (mAb) NIV-642 (31F11K) protein.
XX
KW   HTT protein; antibody production; antibody therapy; diagnostic test;
KW   genetic-disease-gen.; huntingtin; huntingtons chorea; imaging;

KW   nootropic; protein detection; therapeutic; vaccine, general.
XX
OS   Homo sapiens.
XX
CC PN   WO2016016278-A2.
XX
CC PD   04-FEB-2016.
XX
CC PF   29-JUL-2015; 2015WO-EP067327.
XX
PR   29-JUL-2014; 2014EP-00179004.
XX
CC PA   (NEUR-) NEURIMMUNE HOLDING AG.
XX
CC PI   Maier M,  Grimm J;
XX
DR   WPI; 2016-090005/16.
XX
CC PT   Human-derived anti-huntingtin antibodies used for treating diseases 
CC PT   associated with huntingtin amyloidosis, comprise huntingtin-binding 
CC PT   fragment, which is composed of both light and heavy chains and constant 
CC PT   domain.
XX
CC PS   Example 35; Fig 36; 233pp; English.
XX
CC   The present invention relates to a human-derived anti-huntingtin (HTT) 
CC   antibody that is useful for treating huntington's disease. The antibody 
CC   comprises HTT-binding fragment which is composed of both light (VL) and 
CC   heavy (VH) chains and constant domain. The invention claims: (1) a method
CC   for preparing human-derived anti-HTT antibodies; (2) a diagnostic 
CC   composition; (3) a pharmaceutical composition; (4) a kit; and (5) a 
CC   method for treating a disease and/or symptoms associated with HTT 
CC   amyloidosis, which involves in vivo detection of amyloid deposited tissue
CC   in human or animal body and then targeting a therapeutic and/or 
CC   diagnostic agent by administering to a subject in need, where the 
CC   therapeutic and/or diagnostic agent comprises anti-HTT antibody or a HTT-
CC   binding fragment and its synthetic or biotechnological derivative. The 
CC   antibody of the invention is also used for preparing a pharmaceutical 
CC   composition used in vaccine preparation, for in vivo imaging for 
CC   detection of target tissue and as therapeutic and/or diagnostic agent to 
CC   amyloid deposited tissue in human or animal body, immunotherapy of 
CC   huntington disease and for preparing kit in diagnosis or monitoring of 
CC   disorders associated with HTT amyloidosis. The present sequence is a 
CC   human anti-HTT monoclonal antibody (mAb) NIV-642 (31F11K) protein, used 
CC   in the invention for treating diseases associated with huntingtin 
CC   amyloidosis.
XX
SQ   Sequence 155 AA;

  Query Match             99.3%;  Score 590;  DB 23;  Length 155;
  Best Local Similarity   98.2%;  
  Matches  110;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              |:||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||
Db         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKLEIK 112

AZF70694
ID   AZF70694 standard; protein; 112 AA.
XX
AC   AZF70694;
XX
DT   14-APR-2011  (first entry)
XX
DE   Human anti-PAR-2 antibody light chain variable region, SEQ ID 288.
XX
KW   Immunoglobulin; PAR-2; Protease-activated receptor-2; analgesic;
KW   antiallergic; antiarthritic; antiasthmatic; antibody; antibody therapy;
KW   antiinflammatory; antipruritic; antiulcer; asthma; atopic dermatitis;
KW   cancer; crohns disease; cytostatic; dermatological; fibrosis;
KW   gastrointestinal-gen.; genetic disorder; genetic-disease-gen.;
KW   ichthyosis; immunosuppressive; inflammatory bowel disease;
KW   light chain variable region; pain; pancreatitis; pruritus;
KW   respiratory-gen.; rheumatoid arthritis; therapeutic; ulcer;
KW   ulcerative colitis.
XX
OS   Homo sapiens.
XX
CC PN   US2011059095-A1.
XX
CC PD   10-MAR-2011.
XX
CC PF   08-SEP-2010; 2010US-00877133.

PR   09-SEP-2009; 2009US-0240783P.
PR   16-SEP-2009; 2009US-0242821P.
PR   26-MAR-2010; 2010US-0317839P.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Macdonald L,  Murphy AJ,  Papadopoulos NJ,  Morra MR,  Salzler RR;
CC PI   Lacroix-Fralish ML;
XX
DR   WPI; 2011-C44381/23.
DR   N-PSDB; AZF70693.
XX
CC PT   New isolated human antibody or its antigen-binding fragment specifically 
CC PT   binds to human protease-activated receptor-2 (PAR-2), useful for treating
CC PT   a disease or disorder caused by PAR-2 activity, e.g. asthma, ulcerative 
CC PT   colitis, or fibrosis.
XX
CC PS   Example 2; SEQ ID NO 288; 275pp; English.
XX
CC   The present invention relates to a novel isolated human antibody or its 
CC   antigen-binding fragment that specifically binds to human protease-
CC   activated receptor-2 (PAR-2) and interacts with Val-42 and Asp-43 of 
CC   human PAR-2. The invention further relates to a pharmaceutical 
CC   composition comprising the antibody or its antigen-binding fragment and a
CC   carrier or diluent. The antibody or its antigen-binding fragment can be 
CC   used for: (a) alleviating pain or itch in a patient; (b) treating a 
CC   disease or disorder caused by PAR-2 activity selected from asthma, 
CC   rheumatoid arthritis, fibrosis, atopic dermatitis, inflammatory bowel 
CC   disease, ulcerative colitis, pancreatitis, ulcer, Crohn's disease, cancer
CC   or Netherton's disease. The present sequence is a human anti-PAR-2 
CC   antibody light chain variable region (VL), used in the invention.
XX
SQ   Sequence 112 AA;

  Query Match             92.8%;  Score 551;  DB 18;  Length 112;
  Best Local Similarity   92.0%;  
  Matches  103;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVAPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGKPPQLLVYLGSDRA 60
              ||||||||||||| ||||||||||||||||||||||||||||||||: ||||:||||:||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSNGYNYLDWYLQKPGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGKDFTLNISRVEAEDVGVYYCMQGLQSPWTFGQGTKVEIK 112
              ||||||||||||| |||| |||||||||||||||| ||:|||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQALQTPWTFGQGTKVEIK 112

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Chang-Yu Wang
February 27, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649